DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-15 are currently under examination. Claim 1 is amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
Previous Grounds of Rejection
Regarding claims 1-15, the rejection on the ground of nonstatutory double patenting as being unpatentable over claims 14-15 and 6-7 of U.S. Patent No. 10, 113, 012 B2 is withdrawn because Terminal Disclaimer filed on 02/22/2021 is approved on 02/22/2021.

Amended Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kitagawa et al. (US 4, 237, 254), and in view of Sacchetti et al. (US 6, 127, 304).
Regarding claim 1, Kitagawa et al. teach a process for the preparation of a solid catalyst for olefin polymerization comprising reacting Mg compound containing a hydroxyl group in solvent (applicant’s liquid medium), an electron donor such as ethyl benzoate (col. 9, line 44), and TiCl4 in the presence of BiCl3. The resulting slurry is heated at temperature 800C for 2 hours. (Example A36-A45 and B1-B15). 
The catalyst composition contains component (a) of 20 g, 6.0 ml (6.3 g) component (b), 2.0 g BiCl3 (component (d), and 8.63 g TiCl4 (component (c)) (Example A37, col. 23, lines 13-48, Table A7). As such, the Bi %wt. is 5.4 %wt which is encompassed by the instant claimed ranges. 
Although Kitagawa et al. do not specific disclose applicant elected an electron donor diisobutyl phthalate and MgCl2.3EtOH as per applicant claim 1, Sacchetti et al. teach MgCl2-alcohol adducts MgCl2.3EtOH (col. 2 line 45-47, MgCl2. mROH.nH2O, wherein R=Et, m=3, n=0) and electron donor (ethyl benzoate and n-butyl phthalate (col. 6, lines 36-37).
In light of the disclosure of Sacchetti et al. of the equivalence and interchangeability of using ethyl benzoate as disclosed in Kitagawa et al. ((col. 24, line 25-26), with n-butyl phthalate as elected donor species, it would therefore been obvious to one of ordinary skill in the art to use butyl phthalate as ethyl benzoate as an alternative electron donor and would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
2.3EtOH taught by Sacchetti et al. to obtain the invention as specified in the claim 1, motivated by the fact that resulting catalyst obtained from the Mg compound MgCl2.3EtOH enhances catalytic activity and stereospecificity using for olefin polymerization. 
Since both Kitagawa et al. and Sacchetti et al. teach catalyst for polymerization of olefin, one would have a reasonable expectation of success.
The phrase of "for the homopolymerization or copolymerization of olefins CH2=CHR....” recites in claim 1 is interpreted as intended use. 
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since the combined references of Sacchetti et al. and Kitagawa et al. teach the same composition as the instant claims, the resulting catalyst would expect to be capable of performing these specific chemical reactions as per applicant claim 1. Therefore it meets the claim limitations.
Regarding claims 2-3 and 6, a discussed above, the combined references of Sacchetti et al. and Kitagawa et al. teach TiCl4 liquid compound as the instant claims (col. 23, line 24).
Regarding claims 4-5 and 8, a discussed above, the combined references of Sacchetti et al. and Kitagawa et al. teach MgCl2.3EtOH as the instant claims.
0C(col. 23, line 66).
Regarding claims 9-13, a discussed above, the combined references of Sacchetti et al. and Kitagawa et al. teach BiCl3 as the elected species as instant claims (Kitagawa et al., Example A37). The ratio of Mg compound to bismuth compound is 100 g: 0.01-10 mol (Kitagawa et al., claim 2) which overlaps the instant claimed ranges.
Since the combined references of Kitagawa et al. and Sacchetti et al. teach all of the claimed reagents (i.e., BiCl3), composition (i.e., liquid medium) and method of making catalyst, the physical properties of the BiCl3 (i.e., solubility in liquid medium, etc.) would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Regarding claims 14-15, a discussed above, the combined references of Sacchetti et al. and Kitagawa et al. teach adding the butyl phthalate during the first reaction step as the instant claims.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments with respect to claims 1-15 filed on 2/22/2021 have been considered but are moot in view of the amended ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).